


Exhibit 10.5


PFIZER LOGO


May 2012                




«FIRST_NAME» «LAST_NAME»
«ADDRESS1»
«ADDRESS2»
«ADDRESS3»
«ADDRESS4»
«CITY», «STATE» «POSTAL»
«COUNTRY»






Dear «FIRST_NAME»:


On behalf of all our stakeholders, I want to thank you for the important role
you play in Pfizer’s continued success. I am pleased to inform you that on
February 23, 2012, Pfizer’s Compensation Committee of the Board of Directors
approved the following grant under Pfizer’s Executive Long-Term Incentive
Program (“Program”).


Award Type
Grant Price
   
Shares (#)


Dates
5-Year Total Shareholder Return Units (“5-YR TSRUs”)


$21.03
«M_5Yr_TSRU»
Grant Date – February 23, 2012
Vesting Date* – February 23, 2015
Settlement Date – February 23, 2017
7-Year Total Shareholder Return Units (“7-YR TSRUs”)


$21.03
«M_7Yr_TSRU»
Grant Date – February 23, 2012
Vesting Date* – February 23, 2015
Settlement Date – February 23, 2019
Performance Share Awards (“PSAs”)
N/A
«PFE_PS»
Grant Date – February 23, 2012
Vesting Date* – February 23, 2015
Performance Period: January 1, 2012 through December 31, 2014
Restricted Stock Units (“RSUs”)
N/A
«RSU»
Grant Date – February 23, 2012
Vesting Date* – February 23, 2015

*This is also referred to as the date the restrictions lapse.


The enclosed Points of Interest document provides you with more detailed
information about your grant and contains general information about the Program,
applicable income tax consequences, and points of contact. This long-term
incentive grant is governed by the terms and conditions set forth in this
letter, the Points of Interest document and the Pfizer Inc 2004 Stock Plan, as
amended and restated. It is important for you to read these materials, and it is
recommended that you consult a qualified financial or tax advisor before making
any decisions regarding the disposition of the stock resulting from the vesting
of these awards.


These awards help you build ownership in Pfizer and a greater stake in the
Company’s future success. I have great confidence in Pfizer’s future, and I look
forward to working with you toward that future.


Sincerely,


Ian C. Read
Chairman and
Chief Executive Officer

